                  Case 2:21-mj-00173-EJY Document 11 Filed 04/21/21 Page 1 of 2




 1                                UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
2

 3   UNITED ST ATES OF AMERICA                      )   Case No.: 2:2 l-MJ-00173-EJY
                                                    )   Dept.: 7D
4
                     Plaintiff,                     )
5           vs.                                     )   STIPULATION AND ORDER TO
                                                    )   CONTINUE BENCH TRIAL
 6   KEN FREEMAN                                    )
                                                    )
7                    Defendant.                     )
 8
     ________________)
 9

10          COMES NOW the Defendant, KEN FREEMAN by and through his attorney of record

11   GEORGE E. CROMER, ESQ., and the Plaintiff, UNITED STATES OF AMERICA, by an
12
     through their attorney of record, RACHEL KENT, ESQ., and hereby stipulate and agree a
13
     follows:
14
            WHEREAS, this matter is currently scheduled for a Bench Trial on Wednesday, Apri
15
     28, 2021 at 9:00 a.m., and
16

17
            WHEREAS, this matter is currently scheduled for a Preliminary Hearing on Tuesday

18   May 4, 2021 at 4:00 p.m., and

19          WHEREAS, counsel in this matter have agreed to continue this hearing for sixty (60
20
     days, after the Preliminary Hearing to a date convenient to the parties involved and the Court
21
     now, therefore,
22
            WHEREAS, the defendant is not in custody and agrees to the continuance.
23
            WHEREAS, denial of this request for continuance could result in a miscarriage of
24


25
     justice. The additional time requested by this Stipulation is excludable in computing the time

26   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United


                                                    -1-
                Case 2:21-mj-00173-EJY Document 11 Filed 04/21/21 Page 2 of 2




 1   States Code, Section 316 I (h)(7)(A), considering the factors under Title 18, United States Code,

 2   Section 3161 (h)(7)(B)(I), (iv).
 3
             IT IS HEREBY STIPULATED AND AGREED that the Bench Trial hearing current!
 4
     scheduled for Wednesday, April 28, 2021 shall be continued for sixty (60) days, to a dat
 5
     convenient to all parties.
 6


 7

     GEORGE E. CROMER, ESQ.                        CHRISTOPHER CHIOU, ESQ.
 8
                                                   U.S. ATTORNEY'S OFFICE
 9


10

11   George E. Cromer, Esq.                        Rachel Kent, Esq.
     Nevada Bar No. 000183                         501 Las Vegas Blvd. South
12
     601 South 1-th Street                         Las Vegas NV 89101
13
     Las Vegas NV 89101                            Attorney for Plaintiff
     Attorney for Defendant                        Dated: 4/21/2021
14   Dated: 4/21/2021

15

16                                                 ORDER
17
             Based upon the foregoing Stipulation and for good cause appearing:
18

19           IT IS HEREBY ORDERED that the Bench Trial currently scheduled for Wednesday,

20   April 28, 2021 shall be continued to July 7, 2021 at 9:00 a.m., in Courtroom 3D.

21           Dated this 21st day of April, 2021.

22
                                                   U.S. MAGISTRATE JUDGE
23

24

25

26




                                                     - 2-
